Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eiber, J.), rendered April 13, 1982, convicting him of burglary in the third degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The commission of the burglary by the defendant was established beyond a reasonable doubt in that the defendant was found in conscious, recent and exclusive possession of the fruits of the crime and did not offer any credible explanation as to how those fruits were obtained (see, People v Shurn, 69 AD2d 64).
The other claims asserted by the defendant on appeal relate to matters which were not raised at trial and therefore are unpreserved for review as a matter of law (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467). Bracken, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.